The motion made by the defendants in the Superior Court, to dismiss the appeal, was properly over-ruled. It was not necessary that the appeal bond should have been signed by the plaintiffs at all, and of course it did not invalidate the bond, as to the other obligors, that they signed as "Cohoon  McIntosh." In the case of Woollard v. Woollard, 8 Ire. Rep. 322, it was held by the Court, that where the appellant in a suit failed to prosecute it with effect, the appellee might "take a judgment against the principal, upon his liability as a party to the suit, and then another and separate judgment against the sureties on the bond; or he might take a joint judgment against the principal and his sureties on the bond. We are unable to perceive any advantage which the appellee could have by taking a joint judgment; and we are *Page 258 
therefore of opinion that an appeal bond executed by the sureties only, would be sufficient to sustain the appeal.
The motion of the plaintiffs for a judgment against the defendants, Morton and his sureties, on his appearance bond, ought likewise to have been over-ruled. This bond was taken, payable to "Cohoon  McIntosh," and the motion for judgment was made in behalf of P. A. R. C. Cohoon and R.H. McIntosh, partners in trade, trading under the firm and style of Cohoon 
McIntosh, and the judgment was given accordingly. This was, we think, erroneous. In the care of Smith v. Shaw, 8 Ire Rep. 233, the Court intimate the opinion that a declaration upon a sci. fa., reciting a bail bond executed in a suit brought and prosecuted to judgment, by John Smith, Joseph P. Smith, and William G. Smith, trading and acting under the name and style of John Smith  Co., would not be sustained by proof of a bail bond given in a suit brought in the name of Smith  Co. If this be so, and we think it is, then the cases of Williams v. Bryan, 11 Ire. Rep. 613, andEarle v. Dobson, 1 Jones' Rep. 515, are directly in point to show that P. A. R. C. Cohoon and R.H. McIntosh, partners in trade, and trading under the firmed and style of Cohoon  McIntosh, could not have a judgment upon a bond payable simply to "Cohoon  McIntosh." These persons are not a Corporation, and are not to be recognized in legal proceedings, unless it is stated who they are, and how they claim to be acting under a particular name and style. The judgment is erroneous, and must be reversed.
PER CURIAM.                               Judgment reversed.